Title: To Benjamin Franklin from Jean-Baptiste Pecquet: Memorial, [c. 26 June 1783]
From: Pecquet, Jean-Baptiste
To: Franklin, Benjamin


          
            Excellence,
            [c. June 26, 1783]
          
          Jean Bapte. Pecquet agent interprete de la Nation françoise à Lisbonne à l’honneur
            d’exposer à votre Excellence, qu’il a été assez heureux pour rendre, depuis le
            Commencement de la rupture entre les Etats unis de l’amerique et L’angleterre, des
            Services essentiels aux differents matelots américains que les hazards de la guerre ont
            amenés dans ce port, principalement, avant que la france Se fut declarée en faveur de
            l’amérique, et bien avant que le Congrés eût dans cette ville une personne pour pourvoir
            à leurs besoins.
          Le zele et le desinteressement qu’il y a mis, lui font esperer que votre Excellence ne
            trouvera point de disproportion entre l’importance de ces mêmes Services, et la nature
            des recompenses qu’il prendra la liberté de lui indiquer.
          Dès l’année 1775. il retira du bord de plusieurs fregattes angloises une grande
            quantité de matelots américains. Le parti que les Anglois avoient pris de les garder
            constamment prisonniers à leurs Bords, le fit recourir à plusieurs artifices pour les
            delivrer. Ils lui ont toujours reussi; et jusqu’à l’epoque de la declaration de la
            france, il a eu le bonheur d’en Embarquer au moins quatre cent. Sur les vaisseaux
            negriers de sa Majesté très Chretienne, qui en differents tems avoient relaché dans ce
            port. Il joint ici une note de tous ces vaisseaux et du nombre a peu près de matelots
            dont chacun à été chargé, moins pour reclamer un remboursement qu’il n’a jamais eu
            l’intention de demander, que pour donner à votre
            Excellence une idée juste de la nature des Services qu’il a rendus au Congrés.
          Lorsque Sa Majesté très Chretienne Jugea à propos de se declarer ouvertement en faveur
            des états unis, l’Exposant fut nommé agent interprete de la nation françoise à Lisbonne,
            par un brevet du Consul general, et avec l’agrément de la Cour. C’est en cette qualité
            qu’il a continué à rendre ses Soins aux infortunés matelots qui se trouvoient à Bord des
            vaisseaux anglois qui entroient dans ce port. C’est pour lors que prevenu que le sieur
            Dohrman etoit chargé de pourvoir aux besoins des Américains, il lui conduisit tous ceux
            que sa vigilance put lui procurer, et c’est de cet instant que le dit Sieur Dohrman lui
            a remboursé les comptes de fraix qu’il lui a produits.
          C’est aussi a cette epoque qu’il engagea Monsieur Le Chevallier de Montaigu capitaine
            du vaisseau de guerre anglois Le Ramilies, a lui delivrer Sur le reçu du Consul general de france, cinq prisonniers américains
            qu’il avoit à Son bord.
          Malgré le Secrét que l’Exposant a toujours taché de mettre dans toutes Ses demarches,
            il n’a pu cependant eviter de devenir Suspect au Ministre anglois. Il avoit été
            plusieurs fois reconnu dans les courses nocturnes qu’il faisoit autour des vaisseaux
            anglois pour recueillir des matelots que sa presence engageoit à se jetter à la nage;
            plusieurs fois l’on avoit fait feu Sur lui. Mais ce qui le decouvrit entierement fut
            l’enlevement public du capitaine Benjamin Wikés, qu’il retira du milieu de plus de vingt anglois
            par lesquels il avoit été surpris à terre. Dès cet instant le Sr. Walpole ne menagea plus rien, il se plaignit au
            gouvernement, et presenta Son zele à Secourir les américains,
            comme une infraction à la neutralité que la cour de Portugal avoit adopteé. En
            consequence il lui fut ordonné de se retirer du Royaume. Il instruisit Monsieur Le chargé des affaires de
            la Cour de france, et Mr. Le Consul de cet incident. Tous deux de concert firent connoître la pureté
            de ses demarches. Bientot ce premier fut autorisé par la Cour de france à demander
            l’abolition du decret qui ordonnoit sa retraite; en Sorte qu’au bout de quelques mois,
            il eut la Satisfaction d’être rendu à sa famille, et à ses fonctions d’agent interprete
            de la nation françoise.
          Ce desagrement n’a été que personnel à l’Exposant; les américains n’en ont point
            Souffert. Un fils qu’il a auprès de lui, et quelques personnes qu’il avoit preposées
            leur rendirent tous les Secours dont ils avoient besoin, pendant tout le tems qu’il lui
            fut impossible de le faire lui même. Mais une fois libre il les a secourus plus
            ouvertement; la liberté même qu’eut de le faire peu de tems après au nom de la france,
            en écartant tous les risques ne fit que redoubler son zele.
          Le certificat ci-joint de son Excellence Monsieur L’ambassadeur de france, celui de son
            Excellence Monsieur L’ambassadeur d’Espagne, ceux de Monsr. Le Consul general de france,
            et du vice-consul chargé des affaires du Consulat, celui enfin de Mr. Dohrman negociant
            de cette ville, et agent du congrés, que l’Exposant prend la liberté d’envoyer à votre
            Excellence, lui Seront un Sur garant de la verité de ce qu’il vient d’avoir l’honneur de
            lui exposer. Il ose Se flater en
            conséquence, que votre Excellence representera Ses
            Services au congrés des Etats unis, et qu’elle en obtiendra une gratification
            proportionnée aux depenses excessives qu’il a faites, et aux peines qu’il s’est données
            pendant le tems des hostilités entre les Etats unis de l’amérique, et L’angleterre. Dans
            cet espoir il prie votre Excellence d’agréer les vœux qu’il fait au Ciel pour votre
            conservation, et les assurances du profond respect avec lequel il a l’honneur d’être, de
            votre Excellence Le très humble, et très obéissant Serviteur
          
            Jan Baptis Pecquet
            A Son Excellence Monsieur Franklin, Ministre Plenipotentiaire des
              Etats-unis de l’Amerique, près de Sa Majesté Très Chrétienne.
          
        